Case 7:18-cv-07269-VB Document 62 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
on oo oe a 8 ttt to x
ADAM PRESSER and AJPC, LLC,
Plaintiffs,

 

 

v. : ORDER

TOWN OF HAVERSTRAW, SUPERVISOR : 18 CV 7269 (VB)
HOWARD T. PHILLIPS, JR., POLICE CHIEF
CHARLES MILLER (RET), and BUILDING
INSPECTOR GEORGE BEHN,
Defendants.
-- x

 

As discussed at an on-the-record conference held today and attended by counsel for all
parties, itis HEREBY ORDERED:

1, The parties are directed to discuss settlement in good faith. By no later than
December 7, 2020, counsel shall submit a joint letter regarding the status of their discussions
and whether there is anything the Court can do to assist in that regard.

2. The next status conference in this case is scheduled for December 14, 2020, at
2:30 p.m. Counsel shall attend by calling the following number and entering the access code
when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567
Dated: October 23, 2020

White Plains, NY
SO ORDERED:

Viel

Vincent L. Briccetti
United States District Judge

 
